      Case 3:19-cv-00340-DPM Document 36 Filed 11/02/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

JERVONTAE COX                                               PLAINTIFF

v.                      No. 3:19-cv-340-DPM

DUSTIN SPEARS, Sergeant,
Mississippi County Department,
and ANGELA TAYLOR, Mail Clerk,
Mississippi County                                      DEFENDANTS

                            JUDGMENT
     Cox's complaint is dismissed with prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
